Citation Nr: 1750399	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-31 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a disability manifested by sleep disturbance, to include sleep apnea, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a disability manifested by abnormal weight loss, including as due to an undiagnosed illness or as secondary to service-connected hepatitis C.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 27, 1985 to June 7, 1985, and from December 1988 to December 1992.  He had service in Southwest Asia from December 3, 1990 to May 5, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

An April 2006 rating decision denied entitlement to service connection for diabetes mellitus.  A September 2006 rating decision denied entitlement to service connection for PTSD.  A June 2010 rating decision denied entitlement to service connection for abnormal weight loss and sleep disturbance.
 
In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file. 

Concerning the Veteran's claim for service connection for PTSD, the Board notes that the record reflects various diagnostic impressions, including PTSD, anxiety, and depression.  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported syndromes and all other information of record, the Board finds that it is more appropriate to characterize his mental health claims broadly, as a single claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  
 
A March 2003 medical record from Holyoke Health Center indicates that the Veteran was first diagnosed with diabetes mellitus while incarcerated at the Ludlow Correctional Facility.  See March 2003 Holyoke Health Center Revisit Note.  Attempts to obtain these records must be made, as they may have an impact on the Veteran's claim of entitlement to service connection for diabetes mellitus.

Additionally, at the March 2015 Peripheral Nerves examination, the Veteran stated he was currently in a Gulf War study at the Lahey Clinic.  Attempts to obtain these records should also be made.

The record indicates that the Veteran applied for Social Security Administration (SSA) disability benefits.  See March 2006 VA treatment record.  The Board notes that no attempts to obtain these records have been made.  Accordingly, a remand is required to obtain any SSA records.  38 C.F.R. § 3.159(c)(2)(2016).

In regard to the claim of entitlement to an acquired psychiatric disorder, VA and private treatment records reflect that the Veteran has been treated repeatedly for PTSD, a depressive disorder, and an anxiety disorder.  The March 2015 VA examination only addressed the etiology of the Veteran's claimed PTSD.  Accordingly, VA has a duty to obtain an additional examination and opinion on this issue.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that a VA examination or opinion is required when there is an indication that a current disability may be related to an in-service event); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

The Veteran asserts that his diabetes mellitus is due to his active duty service, specifically his Gulf War exposures to oil well fires, depleted uranium, and medications administered by the military.  See March 2017 Hearing Transcript.  

Under 38 C.F.R. § 3.317, service connection is available on a presumptive basis for certain types of qualifying disabilities in Persian Gulf veterans with service in the Southwest Asia theater of operations.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).  

The Veteran qualifies as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317 due to his active duty service in Southwest Asia.  However, 38 C.F.R. § 3.317 specifically identifies diabetes mellitus as a chronic multisymptom illness of partially understood etiology and pathophysiology, rather than one considered to be medically unexplained for which presumptive service connection would attach for Persian Gulf veterans under the regulation.  Service connection on a presumptive basis under 38 C.F.R. § 3.317 is therefore unavailable.  

Although the Veteran's diabetes mellitus cannot be established on a presumptive basis, the Board finds that an examination is required to address the etiology on a direct basis.  McLendon, 20 Vet. App. at 83.

Turning to the Veteran's claims of entitlement to service connection for abnormal weight loss and sleep disturbances, to include as due to an undiagnosed illness, the Board finds an additional examination(s) is warranted.  In this regard, the Veteran underwent VA Gulf War examinations in July 2008, March 2010, and March 2015.  The March 2015 examiner did not address the Veteran's contentions of abnormal weight loss and sleep disturbance.  The July 2008 examiner stated that the Veteran's weight loss had an unclear cause, but did not provide an opinion as to whether the weight loss was due to an undiagnosed illness.  The March 2010 examiner opined that most of the Veteran's reported symptoms can be explained by his diabetes mellitus, hepatitis C, and heroin/cocaine exposure, but did not provide which symptoms were due to each specific disorder.  The Board finds the July 2008 and March 2010 examination reports insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); 38 C.F.R. § 4.2 (2016) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Accordingly, a new examination is required.

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the Boston VA Healthcare System, dated from June 2011, forward. 

2.  Make arrangements to obtain the Veteran's complete VA treatment records from the West Haven, Connecticut, VAMC, dated from January 1997, forward. 

3.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Sheffield at Holyoke Hospital, dated in 2002; and his complete treatment records from the Gulf War study that he participated in at the Lahey Clinic.

4.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of medical records underlying that determination.

5.  Make arrangements to obtain the Veteran's complete medical records from Ludlow Correctional Facility.

6.  Thereafter, the case should be referred to the March 2015 VA psychiatric examiner for a supplemental opinion.  If that examiner is not readily available, a VA opinion may be obtained by another medical professional with an appropriate background or expertise.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the supplemental opinion.

The examiner should provide the following opinion: 

Whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder that has been present since March 2006, to include depression, anxiety, an adjustment disorder, and/or PTSD, had its clinical onset during active service or is related to any incident of service, to include any in-service stressful events described by the Veteran.  

In providing this opinion, the examiner is advised that for VA compensation purposes a current diagnosis includes any diagnosis since the claim was filed.  In this case, the claim was filed March 2006 and all DSM-IV and V Axis I psychiatric diagnoses since then must be considered, even if they later resolve during the appeal period.  Of note, the Veteran has consistently been diagnosed with, and treated for, depression disorder, PTSD, and an anxiety disorder.

The examiner should acknowledge and consider the following:

* The March 2003 Holyoke record stating the Veteran has a history of depression and anxiety.

* The July 2008 VA examination stating the Veteran has a history of PTSD from Persian Gulf experiences.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

7.  Schedule the Veteran for an appropriate VA examination to address the etiology of his diabetes mellitus.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner should provide an opinion on whether it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus had its clinical onset during service or is related to any incident of service, to include exposure to oil well fires and other environmental hazards, depleted uranium, and/or military-issued medications.

* In providing this opinion, the examiner must acknowledge and consider the Veteran's contention that diabetes may not manifest for a number of years, and the April 2004 Holyoke Medical Record indicating it is unclear how many years the Veteran has had diabetes.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

8.  Arrange for the Veteran to undergo a VA Gulf War examination to determine the current nature and etiologies of his claimed abnormal weight loss and sleeping disturbance.  Such examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information letter, dated April 28, 1998 (IL 10-98-010).  Additional specialist examination(s) should be conducted as needed.

The examiner should note and detail all reported weight loss symptoms and sleep disturbances.  The examiner should conduct a comprehensive general medical examination, and provide details on the onset, frequency, duration, and severity of all symptoms of abnormal weight loss and sleep disturbances.

Weight Loss

(a)  With respect to the complaint or symptoms of weight loss, the examiner should specifically state whether the Veteran's weight loss is attributable to a known diagnostic entity.  

(b)  If there is a known diagnosis of a weight loss disorder that can be medically explained, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability had its clinical onset during active service or is related to any incident of service.

(c)  For each diagnosed weight loss disorder, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it was either (i) caused by, or (ii) aggravated by, the Veteran's service-connected disabilities, including hepatitis C and irritable bowel syndrome?

* In providing this opinion, the examiner must acknowledge and consider the March 2010 VA Gulf War examination that appears to link the Veteran's abnormal weight loss to his hepatitis C.

(d)  If a diagnosis for the Veteran's complaint or symptoms of weight loss cannot be determined, then the examiner must provide an opinion as to whether the Veteran's weight loss is a sign or symptom of an undiagnosed illness or medically unexplained chronic multisymptom illness.

Sleep Disturbance

(a)  With respect to the complaint or symptoms of sleep disturbance, the examiner should specifically state whether the Veteran's sleep disturbance is attributable to a known diagnostic entity. 

(b)  If there is a known diagnosis of a sleep disorder that can be medically explained, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability had its clinical onset during active service or is related to any incident of service.

(c)  If a diagnosis for the Veteran's complaint or symptoms of sleep disturbance cannot be determined, then the examiner must provide an opinion as to whether the Veteran's sleep disturbance is a sign or symptom of an undiagnosed illness or medically unexplained chronic multisymptom illness.

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

9.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




